Citation Nr: 0732173	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-11 024	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to service-connected post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969.  He died on June [redacted], 2007.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1965 to July 1969.  

2.  On September 13, 2007, the Board was notified by the RO 
that the veteran died on June [redacted], 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 2004 rating decision denied the veteran's claim for 
service connection for coronary artery disease as secondary 
to service-connected PTSD.  The veteran disagreed with this 
decision; the RO issued a statement of the case; and the 
veteran entered a substantive appeal to the Board. 

The veteran died during the pendency of the appeal to the 
Board.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1302 (2007).  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed.


		
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


